Citation Nr: 0507611	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-27 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for hypertension, 
asserted to be secondary to the service-connected Type II 
diabetes mellitus.  

2.  Entitlement to an initial increased disability rating for 
Type II diabetes mellitus, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to an initial compensable disability rating 
for erectile dysfunction associated with Type II diabetes 
mellitus.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from September 
1968 to September 1973.  In addition, he had several years of 
prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Togus, Maine.  
Specifically, in a February 5th, 2002 decision, the RO granted 
service connection for Type II diabetes mellitus and awarded 
a 20 percent evaluation to this disability, effective from 
September 4, 2001.  In a determination subsequently dated in 
July 2002, the RO continued the 20 percent evaluation for the 
veteran's service-connected Type II diabetes mellitus; 
granted service connection and assigned a noncompensable 
evaluation effective from July 2001 for erectile dysfunction; 
and denied service connection for hypertension, asserted to 
be secondary to the service-connected Type II diabetes 
mellitus.  

Further review of the claims folder indicates that, by a 
February 25th, 2002 rating action, the RO assigned an earlier 
effective date of July 9, 2001 for the grant of service 
connection for Type II diabetes mellitus.  In March 2002, the 
RO received from the veteran a statement in which he appeared 
to express disagreement with the newly assigned effective 
date for his service-connected Type II diabetes mellitus.  In 
a rating decision subsequently dated in July 2003, the RO 
assigned an earlier effective date of May 8, 2001 for the 
grant of service connection for Type II diabetes mellitus.  
The statement of the case (SOC) furnished on the following 
day in July 2003 included the earlier effective date issue as 
well as the secondary service connection and two increased 
rating claims.  

Significantly, however, in the VA Form 9, Appeal To Board Of 
Veterans' Appeals (Form 9) which was received at the RO in 
August 2003, the veteran specifically stated that he only 
wished to pursue appeals for his secondary service connection 
and increased rating claims.  The Board concludes, therefore, 
that the veteran did not perfect an appeal as to the issue of 
entitlement to an effective date earlier than May 8, 2001 for 
the grant of service connection for Type II diabetes 
mellitus.  See, 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004).  As such, this issue is not 
before the Board for appellate consideration at this time.  

The issues of entitlement to an initial disability rating 
greater than 20 percent for Type II diabetes mellitus and 
entitlement to an initial compensable disability rating for 
erectile dysfunction associated with Type II diabetes 
mellitus will be addressed in the REMAND portion of the 
decision below and are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the secondary service connection issue has 
been obtained.  

2.  The veteran's hypertension is not associated with his 
service-connected Type II diabetes mellitus.  


CONCLUSION OF LAW

Hypertension is not proximately due to, or the result of, the 
service-connected Type II diabetes mellitus.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in November 2003, the RO discussed the type 
of evidence necessary to support the veteran's claims for 
secondary service connection claim.  Also by this document, 
the RO notified the veteran that VA would make reasonable 
efforts to help him obtain such necessary evidence but that 
he must provide enough information so that VA could request 
the relevant records.  In addition, the veteran was asked to 
submit "any additional information and evidence."  Thus, he 
may be considered advised to submit all pertinent evidence in 
his possession.  

Additionally, the July 2002 rating decision, the statement of 
the case (SOC) issued in July 2003, and the supplemental 
statement of the case (SSOC) issued in May 2004 notified the 
veteran of the relevant criteria and evidence necessary to 
substantiate his secondary service connection claim.  These 
documents also included discussions regarding the evidence of 
record, adjudicative actions taken, and the reasons and bases 
for the denial of this issue.  

Throughout the current appeal, the RO has made attempts to 
obtain records of relevant treatment identified by the 
veteran.  Further, the veteran has been accorded two 
pertinent VA examinations.  Accordingly, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA with regard to the veteran's secondary service 
connection claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

Service medical records are negative for complaints of, 
treatment for, or findings of hypertension.  At the discharge 
examination conducted in June 1973, the veteran 


denied ever having experienced high or low blood pressure.  A 
report of electrocardiographic testing completed at that time 
was within normal limits.  The veteran's blood pressure, 
which was taken at this study, was determined to be 124/82.  

VA outpatient treatment records reflect the following blood 
pressure readings:  160/90 and 150/80 in May 2001, 156/92 in 
June 2001, as well as 150/76 and 148/78 in August 2001.  

By the February 5th, 2002 rating action, the RO granted 
service connection for Type II diabetes mellitus and awarded 
a compensable evaluation of 20 percent for this disability.  
The 20 percent disability rating was based on VA outpatient 
treatment records which indicated that the veteran had 
improved control of his diabetes with medication and that he 
had no complications of this disorder.  

According to additional VA and private medical records 
subsequently received, the veteran was found to have the 
following blood pressure readings:  161/86 in June 1998, 
132/88 in June 1999, and 160/88 in May 2000.  Thereafter, in 
July 2002, the veteran underwent a VA diabetes mellitus 
examination.  In the report of this evaluation, the examiner, 
who had had the opportunity to review the veteran's military 
and VA medical records, noted that he (the veteran) had a 
history of hypertension for the past one-and-a-half years and 
was, at the time of the examination, taking medication for 
this disorder.  The veteran's blood pressure, at the 
evaluation, was determined to be 130/78.  The examiner 
diagnosed, in relevant part, hypertension.  In addition, the 
examiner explained that the veteran "has no history of 
diabetic nephropathy which would link his hypertension to 
[his] diabetes
 . . . [and that, therefore, he] is not service-connected for 
hypertension."  

Subsequently received VA outpatient treatment records reflect 
the following blood pressure readings:  150/90 and 160/100 in 
June 1991, 150/100 in July 1991, 130/90 in May and June 1992, 
150/85 in May 1993, 140/85 in June 1994, 150/85 in September 
1994, 150/80 in May 1995, 150/100 in May 1996, 140/86 in June 
1997, 


140/92 (with a repeat reading of 130/75) in October 1997, 
150/90 in  May 2000, 140/86 in June 2000, 158/84 in May 2002 
and in October 2002.  At the October 2002 treatment session, 
the examiner concluded that the veteran's hypertension was 
controlled.  

Thereafter, in May 2004, the veteran underwent another VA 
diabetes mellitus examination by an examiner different than 
the one who had conducted the earlier evaluation in July 
2002.  In the report of this current examination, the 
examiner noted that he had reviewed the veteran's claims 
folder, which included his clinical notes as well as the 
earlier VA examination completed in July 2002.  At the May 
2004 examination, the veteran reported that his blood 
pressure is "for the most part . . . controlled" with 
medication.  At the time of the VA examination, he was found 
to have a blood pressure reading of 136/84.  The examiner 
assessed, in pertinent part, essential hypertension.  In 
addition, the examiner expressed his opinion that the 
veteran's hypertension is unrelated to his Type II diabetes 
mellitus, which is well controlled.  Specifically, the 
examiner noted that the veteran's hypertension is "of an 
essential variety . . . [rather than] a secondary" 
condition.  In support of these conclusions, the examiner 
explained that "there is no evidence of significant renal 
disease secondary to . . . [the veteran's] diabetes."  

Analysis

Initially, the Board notes that the veteran does not claim, 
and that the record does not reflect, that he had 
hypertension in service or that this disorder was manifested 
within the first post service year.  See 38 U.S.C.A. §§ 1101, 
1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

Disability that is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (2004).  When aggravation of a disease or injury 
for which service connection has not been granted is 
proximately due to, or is the result of, a service-connected 
condition, the veteran shall be compensated for the degree of 
disability, and no more, over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Throughout the current appeal, the veteran has asserted that 
he developed hypertension as a result of his 
service-connected Type II diabetes mellitus.  In this regard, 
the Board acknowledges that pertinent medical records 
included in the veteran's claims folder reflect elevated 
blood pressure readings since June 1998.  Further, he has 
been diagnosed to have hypertension.  

Significantly, however, the claims folder provides no 
competent evidence of an association between the veteran's 
diagnosed hypertension and his service-connected Type II 
diabetes mellitus.  In fact, the examiners who conducted the 
VA diabetes mellitus examinations in July 2002 and May 2004 
both concluded that the veteran's diabetes has not caused his 
hypertension.  In support of these conclusions, both 
examiner's cited the lack of evidence of significant diabetic 
nephropathy (renal disease secondary to the diabetes).  There 
is no suggestion in the competent evidence of record that the 
veteran's hypertension is associated with his 
service-connected Type II diabetes mellitus.  

The Board does not doubt the sincerity of the veteran's 
belief in this claimed causal connection between his Type II 
diabetes mellitus and hypertension.  However, the record does 
not demonstrate that the veteran is a medical expert, and he 
is not qualified to express an opinion regarding medical 
causation between these disorders.  As it is the province of 
trained health care professionals to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), 
the veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Thus, the Board finds that the veteran's 
contention that his hypertension is related to the service-
connected Type II diabetes mellitus cannot be accepted as 
competent evidence.



Consequently, the Board must conclude that the available 
evidence of record does not provide competent evidence of an 
association between the veteran's diagnosed hypertension and 
his service-connected Type II diabetes mellitus.  Without 
competent evidence of such a relationship, service connection 
for hypertension, as secondary to the service-connected 
Type II diabetes mellitus, cannot be granted.  The 
preponderance of the evidence is, therefore, against the 
veteran's claim for service connection for hypertension, 
asserted to be secondary to the service-connected Type II 
diabetes mellitus, and the reasonable doubt doctrine is not 
for application.  See, 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

The issue of entitlement to service connection for 
hypertension, asserted to be secondary to the 
service-connected Type II diabetes mellitus, is denied.  


REMAND

Further review of the claims folder indicates that, in 
November 2003, the RO received copies of records of treatment 
that the veteran had received at the VA Medical Center (VAMC) 
in Manchester, New Hampshire between May 1991 and June 1998.  
These documents reflect consistent treatment for the 
veteran's service-connected diabetes.  Also, in an October 
1992 report, the veteran complained of impotence for many 
years as well as an inadequate erection.  

Additionally, the report of the May 2004 VA diabetes mellitus 
examination includes a discussion of the current nature and 
extent of the veteran's service-connected Type II diabetes 
mellitus.  At that time, the veteran also described continued 
sexual dysfunction (including being unable to obtain even a 
partial erection) "for quite a number of years" and noted 
that testosterone injections have been ineffective.  He 
denied trying any other type of medication for this problem.  

The SSOC issued later in May 2004 includes only a discussion 
of effect of these records on the veteran's claim for service 
connection for hypertension, asserted to be secondary to his 
service-connected Type II diabetes mellitus.  Importantly, 
however, the SSOC does not contain a discussion of the effect 
of these relevant medical reports on the remaining claims on 
appeal (including the issues of entitlement to an initial 
disability rating greater than 20 percent for Type II 
diabetes mellitus and entitlement to an initial compensable 
disability rating for erectile dysfunction associated with 
Type II diabetes mellitus).  

Significantly, the veteran has not submitted a waiver of 
review of these medical records by the RO.  In this regard, 
the Board notes that the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has invalidated several 
provisions of the VCAA implementing regulations as contrary 
to the actual VCAA.  Specifically, in Disabled  American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the Federal Circuit emphasized the Board's 
status as "primarily an appellate tribunal," and held that 
38 C.F.R. Section 19.9(a)(2) was invalid because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
Section 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver of that review.  As a 
consequence, the Federal Circuit found that appellants were 
not being afforded their "one review on appeal to the 
Secretary."  

Further review of the claims folder indicates that the 
veteran has not been accorded a VA examination of his 
service-connected erectile dysfunction.  On remand, 
therefore, he should be accorded such an evaluation to 
determine the current nature and extent of this 
service-connected disability.  

Moreover, the veteran has received VA medical treatment at 
the VAMC in Manchester, New Hampshire.  The most recent 
records of outpatient treatment that the veteran has received 
at this medical facility are dated in October 2002.  In light 
of the reasons listed herein to remand the veteran's initial 
increased rating claims for his service-connected diabetes 
mellitus and erectile dysfunction, the Board believes that, 
on remand, the RO should attempt to procure any more recent 
records of treatment that the veteran may have received for 
these disabilities at this VA facility.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should procure copies of all 
records of diabetes mellitus and erectile 
dysfunction treatment that the veteran 
has received at the VAMC in Manchester, 
New Hampshire since October 2002.  All 
available reports not previously obtained 
should be associated with the veteran's 
claims folder.  

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature and extent his 
service-connected erectile dysfunction 
associated with Type II diabetes 
mellitus.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
tests should be conducted.  All pertinent 
pathology associated with this 
service-connected disability should be 
noted in the examination report.  

3.  The RO should then re-adjudicate the 
issues of entitlement to an initial 
disability rating greater than 20 percent 
for the service-connected Type II 
diabetes mellitus and entitlement to an 
initial compensable disability rating for 
the service-connected erectile 
dysfunction associated with Type II 
diabetes mellitus.  If the decisions 
remain in any way adverse to the veteran, 
he and his representative should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issues remaining on appeal as well as a 
summary of the evidence received since 
the issuance of the SSOC in May 2004.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


